Case 2:20-cv-11521-MWF-MAR Document 41 Filed 07/26/21 Page 1 of 1 Page ID #:372




   1
   2
   3
   4
   5
   6
                               UNITED STATES DISTRICT COURT
   7
                              CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    RICHARD JOHN BOBKA,                         Case No. 2:20-cv-11521-MWF (MAR)
  11                                 Petitioner,    ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
  12                          v.                    UNITED STATES MAGISTRATE
                                                    JUDGE
  13    WARDEN, ET AL.,
  14
                                   Respondent(s).
  15
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
  18   Habeas Corpus, the records on file, and the Report and Recommendation of the
  19   United States Magistrate Judge. The Court has engaged in de novo review of those
  20   portions of the Report to which Petitioner has objected. The Court accepts the
  21   findings and recommendation of the Magistrate Judge.
  22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
  23   action without prejudice.
  24
  25   Dated: July 26, 2021
  26
                                           MICHAEL W. FITZGERALD
  27                                       United States District Judge
  28
